TAYLOR, Judge.
This is a motion to dismiss defendants’ appeal on the grounds that the required suspensive appeal bond was not timely filed. Defendants did however file the bond within the devolutive appeal time. Accordingly defendants have perfected a devolutive appeal to this court.
Plaintiff further argues that defendants’ appeal should be dismissed on the grounds that the transcript was not lodged with this court on the stated return date. Plaintiff has not alleged fault on defendants’ part which resulted in a delay in lodging the record. Therefore we have no basis on which to dismiss defendants’ appeal.
Motion denied.